                             UNITED STATES DISTRICT COURT
  JEANNETTE J.                WESTERN DISTRICT OF TEXAS                                 PHILIP J. DEVLIN
     CLACK                         501 West 5th Street, Suite 1100                       CHIEF DEPUTY
 CLERK OF COURT
                                       Austin, Texas 78701
                                          October 2, 2020

Danielle Lang
Campaign Legal Center
1101 14th Street NW, Suite 400
Washington, DC 20005


Re:    Texas League of United Latin American Citizens et al v. Abbott, Governor of Texas et al
       Case Number: 1:20-cv-01006-RP

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within 14 days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                                                  Sincerely,
                                                                      Dawn Lewis
                                                                      Deputy Clerk
  JEANNETTE J.               UNITED STATES DISTRICT COURT                               PHILIP J. DEVLIN
     CLACK                    WESTERN DISTRICT OF TEXAS                                  CHIEF DEPUTY
 CLERK OF COURT
                                   501 West 5th Street, Suite 1100
                                       Austin, Texas 78701
                                          October 2, 2020

Mark P. Gaber
Campaign Legal Center
1101 14th Street NW, Suite 400
Washington, DC 20005

Re:    Texas League of United Latin American Citizens et al v. Abbott, Governor of Texas et al
       Case Number: 1:20-cv-01006-RP

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within 14 days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                                          Sincerely,
                                                              Dawn Lewis
                                                              Deputy Clerk
                             UNITED STATES DISTRICT COURT
  JEANNETTE J.                WESTERN DISTRICT OF TEXAS                                 PHILIP J. DEVLIN
     CLACK                         501 West 5th Street, Suite 1100                       CHIEF DEPUTY
 CLERK OF COURT
                                       Austin, Texas 78701
                                          October 2, 2020

Ravi Doshi
Campaign Legal Center
1101 14th Street NW, Suite 400
Washington, DC 20005


Re:    Texas League of United Latin American Citizens et al v. Abbott, Governor of Texas et al
       Case Number: 1:20-cv-01006-RP

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within 14 days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                                                  Sincerely,
                                                                      Dawn Lewis
                                                                      Deputy Clerk
  JEANNETTE J.               UNITED STATES DISTRICT COURT                               PHILIP J. DEVLIN
     CLACK                    WESTERN DISTRICT OF TEXAS                                  CHIEF DEPUTY
 CLERK OF COURT
                                   501 West 5th Street, Suite 1100
                                       Austin, Texas 78701
                                          October 2, 2020

Molly Danahy
Campaign Legal Center
1101 14th Street NW, Suite 400
Washington, DC 20005

Re:    Texas League of United Latin American Citizens et al v. Abbott, Governor of Texas et al
       Case Number: 1:20-cv-01006-RP

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within 14 days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                                          Sincerely,
                                                              Dawn Lewis
                                                              Deputy Clerk
                             UNITED STATES DISTRICT COURT
  JEANNETTE J.                WESTERN DISTRICT OF TEXAS                                 PHILIP J. DEVLIN
     CLACK                         501 West 5th Street, Suite 1100                       CHIEF DEPUTY
 CLERK OF COURT
                                       Austin, Texas 78701
                                          October 2, 2020

Caleb Jackson
Campaign Legal Center
1101 14th Street NW, Suite 400
Washington, DC 20005


Re:    Texas League of United Latin American Citizens et al v. Abbott, Governor of Texas et al
       Case Number: 1:20-cv-01006-RP

       The records of this office indicate that you are not admitted to practice in this court.

        Local District Court Rule AT-1(f)(1) states: “An attorney who is licensed by the
highest court of a state or another federal district court, but who is not admitted to practice before
this court, may represent a party in this court pro hac vice only by permission of the judge
presiding....”

       If you intend to represent a party in this case, you must submit to this court a
Motion to Appear pro hac vice within 14 days of the date of this letter. You can locate a
copy of the motion on our website at http://www.txwd.uscourts.gov/?mdocs-file=2823

The motion must contain an original signature by the attorney seeking to be admitted pro hac
vice. Pro hac vice motions signed by one attorney for another attorney will not be granted. If
you are an attorney who maintains your office outside of this district, the Judge may require you
to designate local counsel as co-counsel (Local Rule AT-2).

       Please be sure to review the Local Rules for the Western District of Texas before you
submit your motion, especially Local Rules CV-5 (Pleadings & Filing Papers), CV-7 (Motions),
CV-10 (Form of Pleadings), and AT-1(f)(1) and AT-(f)(2) (Pro hac vice requirements), and
standing orders for the Austin Division. For your convenience, a complete copy of the Local
Rules for the Western District of Texas and various forms can be downloaded from our website.

       Please be advised that the Clerk no longer automatically adds non-admitted
attorneys to a case. Thus, non-admitted attorneys will not receive orders or notices (which
may include deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said
attorneys to the case upon the granting of a Motion to Appear pro hac vice.

       If you have any questions regarding the above information, please do not hesitate to call.
                                                                  Sincerely,
                                                                      Dawn Lewis
                                                                      Deputy Clerk
